--------------------------------------------------------------------------------

EXHIBIT 10.2
 




UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION


In re:
§
   
§
 
BLAST ENERGY SERVICES, INC.
§
Case No.    07-30424-H4-11
 
§
 
EAGLE DOMESTIC DRILLING
§
Case No.    07-30426-H4-11
OPERATIONS LLC
§
 
Debtors
§
Jointly Administered Chapter 11
 
§
under Case No. 07-30424-H4-11







FIRST AMENDED JOINT PLAN OF REORGANIZATION OF
BLAST ENERGY SERVICES, INC., DEBTOR AND
EAGLE DOMESTIC DRILLING OPERATIONS LLC, DEBTOR






Dated: September 11, 2007


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION
1

 
1.1
“Administrative Claim” 
1

 
1.2
“Administrative Claims Bar Date” 
1

 
1.3
“Administrative Expense” 
1

 
1.4
“Affiliate” 
2

 
1.5
“Allowed” 
2

 
1.6
“Allowed Amount” 
3

 
1.7
“Asset Purchase Agreement”. 
3

 
1.8
“Ballot” 
3

 
1.9
“Bankruptcy Code” 
3

 
1.10
“Bankruptcy Court” 
4

 
1.11
“Bankruptcy Rules” 
4

 
1.12
“Bar Date” 
4

 
1.13
“Berg McAfee”. 
4

 
1.14
“Business Day” 
4

 
1.15
“Cash” 
4

 
1.16
“Chapter 11 Costs” 
4

 
1.17
“Claim” 
4

 
1.18
“Class” 
4

 
1.19
“Collateral Agreements”. 
4

 
1.20
“Common Stock” 
5

 
1.21
“Confirmation” or “Confirmation of the Plan” 
5

 
1.22
“Confirmation Date” 
5

 
1.23
“Confirmation Hearing” 
5

 
1.24
“Confirmation Order” 
5

 
1.25
“Convenience Claim” 
5

 
1.26
“Convertible Preferred Stock”. 
5

 
1.27
“Corporate Documents” 
5

 
1.28
“Creditors Committee” 
5

 
1.29
“Debtors” or “Debtors-in-Possession” 
6

 
1.30
“DIP Loan” 
6

 
1.31
“Directors”. 
6

 
1.32
“Disallowed” 
6

 
1.33
“Disbursing Agent” 
6

 
1.34
“Discharge Injunction” 
6

 
1.35
“Disclosure Statement” 
6

 
1.36
“Disputed Claim” 
6

 
1.37
“Disputed Claims Reserve” 
7

 
1.38
“Distribution Date” 
7

 
1.39
“Effective Date” 
8

 
1.40
“Entity” 
8

 
1.41
“Estates” 
8

 
1.42
“Existing Equity Interests” 
8



 
i

--------------------------------------------------------------------------------

 
 
1.43
“Final Order” 
8

 
1.44
“Hallwood Litigation”. 
9

 
1.45
“Injunction” 
9

 
1.46
“Intercompany Claims” 
9

 
1.47
“Interest” 
9

 
1.48
“Investor”. 
9

 
1.49
“Laurus” 
9

 
1.50
“Laurus Collateral” 
9

 
1.51
“Laurus Lien” 
9

 
1.52
“Laurus Retained Claim”. 
10

 
1.53
“Laurus Retained Claim Documents”. 
10

 
1.54
“Laurus Secured Debt” 
10

 
1.55
“Lien” 
10

 
1.56
“Net Proceeds” 
10

 
1.57
“Person” 
10

 
1.58
“Petition Date” 
10

 
1.59
“Plan” 
11

 
1.60
“Plan Documents” 
11

 
1.61
“Priority Claim” 
11

 
1.62
“Priority Tax Claim” 
11

 
1.63
“Private Placement Agreements” 
11

 
1.64
“Proof of Claim” 
11

 
1.65
“Pro Rata” 
11

 
1.66
“Quicksilver Litigation” 
12

 
1.67
“Rejected Executory Contracts” 
12

 
1.68
“Reorganization Cases” 
12

 
1.69
“Reorganized Debtor” or “Reorganized Blast” or “Reorganized Eagle” 
12

 
1.70
“Rigs” 
12

 
1.71
“Sale Order” 
12

 
1.72
“Schedules” 
13

 
1.73
“Secured Claim” 
13

 
1.74
“Settlement Agreement” 
13

 
1.75
“Tax-Qualified Plan” 
13

 
1.76
“Timely Filed” 
13

 
1.77
“United States Trustee” 
14

 
1.78
“Unsecured Claim” 
14

 
 
ARTICLE 2 TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS
14

 
2.1
Administrative Claims 
14

 
2.2
Priority Tax Claims 
14

 
2.3
Berg McAfee DIP 
15

 
 
ARTICLE 3 CLASSIFICATION OF CLAIMS AND INTERESTS
15

 
3.1
Generally 
15

 
3.2
Unclassified Claims 
16

 
ii

--------------------------------------------------------------------------------


 
3.3
Classes 
16

 
 
ARTICLE 4 TREATMENT OF CLAIMS AND INTERESTS

 
4.1
Unclassified Claims 
18

 
4.2
Classes of Claims and Interests. 
18

 
 
ARTICLE 5 TREATMENT OF EXECUTORY CONTRACTS, AND UNEXPIRED LEASES

 
5.1
Assumption and Rejection of Unexpired Leases and Executory Contracts 
23

 
5.2
Continuation of Employee Compensation and Benefit Programs. 
23

 
5.3
Rejection Damages Claims 
23

 
5.4
Assumption Claims 
24

 
5.5
Employee Benefit and Welfare Programs 
24

 
 
ARTICLE 6 ACCEPTANCE OR REJECTION OF THE PLAN

 
6.1
Each Impaired Class Entitled to Vote Separately 
25

 
6.2
Acceptance By Impaired Classes of Claims 
25

 
6.3
Acceptance By Impaired Class of Interests 
25

 
6.4
Presumed Acceptance of Plan 
25

 
6.5
Cramdown 
26

 
 
ARTICLE 7 CONDITIONS TO CONFIRMATION AND EFFECTIVENESS; REQUIRED NOTICES

 
7.1
Conditions to Confirmation 
26

 
7.2
Conditions to Effectiveness 
27

 
7.3
 Effect of Nonoccurrence of Conditions to Effective Date
28

 
7.4
Notice to Bankruptcy Court 
28

 
 
ARTICLE 8 DESCRIPTION OF SECURITIES ISSUED UNDER PLAN

 
8.1
Convertible Preferred Stock. 
29

 
8.2
Creditor Stock. 
30

 
8.3
Newly Authorized Blast Common Stock 
30

 
8.4
Eagle Junior Secured Note 
30

 
8.5
Blast Junior Secured Note 
32

 
8.6
Management Warrants 
33

 
 
ARTICLE 9 MEANS FOR IMPLEMENTATION OF THE PLAN

 
9.1
Substantive Consolidation 
34

 
9.2
Conversion of Blast 
34

 
9.3
Revesting of Assets 
34

 
9.4
Management Contracts 
35

 
9.5
Effectuating Documents 
35

 
9.6
Initial Directors of Reorganized Blast 
35

 
9.7
Management of Reorganized Blast and Reorganized Eagle
35

 
9.8
Authority to Prosecute or Settle Litigation 
36

 
9.9
Further Authorizations 
36

 
iii

--------------------------------------------------------------------------------


 
9.10
Transfer Taxes 
36

 
9.11
Payment of United States Trustee’s Fees 
37

 
9.12
Recordable Order 
37

 
9.13
Effectuating Documents and Further Transactions 
37

 
9.14
Limited Liability Company and Corporate Action 
37

 
9.15
Dissolution of Committees 
37

 
9.16
Survival of Indemnification Obligations 
38

 
9.17
Compromise and Settlement 
38

 
 
ARTICLE 10 INJUNCTIONS, RELEASES AND DISCHARGE

 
10.1
Discharge and Release 
39

 
10.2
Discharge Injunction 
39

 
10.3
Discharge of Disallowed Claims and Disallowed Interests
39

 
10.4
Releases of Officers and Directors. 
40

 
10.5
Exoneration 
40

 
 
ARTICLE 11 MATTERS INCIDENT TO PLAN CONFIRMATION

 
11.1
Term of Certain Injunctions and Automatic Stay. 
42

 
11.2
No Liability for Tax Claims 
42

 
11.3
Compliance with Tax Requirements 
43

 
 
ARTICLE 12 PROVISIONS GOVERNING DISTRIBUTIONS AND RESOLUTION OF DISPUTED CLAIMS

 
12.1
Plan Distributions 
43

 
12.2
Interest on Claims 
43

 
12.3
Unclaimed Property 
43

 
12.4
Withholding of Taxes 
44

 
12.5
Disputed Claims and Determination of Disputed Claims
44

 
12.6
Objection Deadline 
44

 
12.7
Prosecution of Objections 
45

 
12.8
Distribution Reserve 
45

 
12.9
Distribution After Resolution of Disputed Claims 
46

 
 
ARTICLE 13 RETENTION OF JURISDICTION

 
13.1
Jurisdiction 
46

 
13.2
General Retention 
46

 
13.3
Specific Purposes 
47

 
13.4
Failure of Bankruptcy Court to Exercise Jurisdiction 
49

 
 
ARTICLE 14 MISCELLANEOUS

 
14.1
Revocation of Plan 
49

 
14.2
Modification of Plan 
50

 
14.3
Modification of Payment Terms 
50

 
14.4
Section 1145 Exemption 
50

 
14.5
Entire Agreement 
51

 
14.6
Severability 
51

 
14.7
Rules of Construction 
51

 
iv

--------------------------------------------------------------------------------


 
14.8
Successors and Assigns 
51

 
14.9
Headings 
52

   14.10
Administrative Claims Bar Date
52

   14.11
Governing Law
52

   14.12
Consent to Jurisdiction
52

   14.13
Setoffs
52

   14.14
Non-Debtor Waiver of Rights
53

   14.15
Professional Fees
53

   14.16
Filing of Additional Documents
53

   14.17
Notices
54

 
Annex 1                      Eagle Junior Secured Note
Annex 2                      Blast Junior Secured Note


 
v

--------------------------------------------------------------------------------

 


DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION
 
This First Amended Joint Plan of Reorganization is proposed by Blast Energy
Services, Inc., Debtor (“Blast”) and Eagle Domestic Drilling Operations LLC,
Debtor (“Eagle”) for reorganization of their financial affairs pursuant to
chapter 11 of the Bankruptcy Code.  The Plan is facilitated by, and submitted in
connection with, the compromise and settlement of several of the Claims that
were being asserted against Blast and Eagle as well as a $3,000,000 private
placement of preferred equity described below. The satisfaction of these Claims
will be accomplished by the integration of the terms of the Settlement Agreement
and the Sale Order in this Plan, sale of certain of Eagle’s assets and the
compromise and settlement of certain Claims and Interests as more fully
described below. ALL HOLDERS OF CLAIMS AND INTERESTS ARE URGED TO READ WITH CARE
THIS PLAN, INCLUDING, IN PARTICULAR, THE CONDITIONS PRECEDENT TO THE
CONFIRMATION OF THE PLAN (set forth in Article 3 below), AND, WHEN APPROVED, THE
DEBTORS’ JOINT DISCLOSURE STATEMENT IN EVALUATING HOW THIS PLAN WILL AFFECT
THEIR CLAIMS OR INTERESTS.
 
 
I.
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
Unless the context requires otherwise, the following terms shall have the
following meanings when used with the initial letter capitalized.  Such meanings
shall be equally applicable to both the singular and plural forms of such
terms.  Any term used in capitalized form that is not defined herein but that is
defined in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning
ascribed to such term by the Bankruptcy Code or the Bankruptcy Rules (with the
Bankruptcy Code controlling in the case of a conflict or ambiguity).  The rules
of construction set forth in section 102 of the Bankruptcy Code shall apply in
construction of the Plan Documents.  All references to the “Plan” herein shall
be construed, where applicable, to include references to this Plan and all of
its exhibits, appendices, schedules, and annexes (and any amendments hereto and
thereto made in accordance with the Bankruptcy Code).
 
A. “Administrative Claim”
 means any claim for the payment of an Administrative Expense.
B. “Administrative Claims Bar Date”
 means that date established pursuant to Article 14.10 of the Plan, as may be
extended from time to time by order of the Bankruptcy Court, as the deadline for
filing Administrative Claims.
1

--------------------------------------------------------------------------------


C. “Administrative Expense”
 means (a) any cost or expense of administration as defined by section 503(b) of
the Bankruptcy Code (b) any fee or charge assessed against an Estate under 28
U.S.C. § 1930, and (c) any Claim allowed pursuant to 11 U.S.C. § 503.
D. “Affiliate”
 shall have the meaning in section 101(2) of the Bankruptcy Code.
E.  “Allowed”
 means when used in respect of a Claim, Interest or Administrative Expense, or a
group thereof, (a) such amount of the Claim, Interest or Administrative Expense
or group thereof which is (i) determined and allowed by a Final Order pursuant
to 11 U.S.C. §§ 502 or 503, as applicable, (ii) allowed under the Plan, or
(iii) allowed under a stipulation or settlement with the Reorganized Debtor
entered into after the Effective Date; and (b) if not “Allowed” in accordance
with subsection (a) above, a Claim, Interest or Administrative Expense that has
not been Disallowed and is not subject to a pending objection, also will be
deemed “Allowed” as follows:
if no proof of Claim or Interest has been Timely Filed, (A) a Claim also is
deemed “Allowed” in the amount and of the type of the Claim or group of Claims
which have been scheduled by the Debtor in its Schedules as liquidated in amount
and not disputed or contingent and (B) an Interest also is deemed “Allowed” in
the number and of the type of the Interests which have been listed by the Debtor
in its List of Equity Security Holders; or
if a proof of Claim or Interest is Timely Filed, (A) a Claim also is deemed
“Allowed” in the amount and of the type of the Claim or group of Claims
reflected in the proof(s) of Claim and (B) an Interest also is deemed “Allowed”
in the number and of the type of the Interest or group of Interests reflected in
the proof(s) of Interest, provided however, (C) until, but only until, the
Objection Deadline, (x) a Claim will be deemed a Disputed Claim, and not be
deemed “Allowed” under this subsection, unless there exists a corresponding
Claim of the same type listed in the Debtor’s Schedules (and only up to the
amount listed in the Debtor’s Schedules), which is not listed as disputed,
contingent, or unliquidated, and (y) an Interest will be deemed a Disputed
Claim, and not be deemed “Allowed” under this subsection, unless there exists a
corresponding Interest of the same type listed in the  Debtor’s List of Equity
Security Holders (and only up to the number listed); and
2

--------------------------------------------------------------------------------


an Administrative Expense shall be deemed “Allowed” if (A) either incurred in
the ordinary course of business or a request for payment of the Administrative
Expense is Timely Filed, and (B) the Reorganized Debtor elects to pay it,
provided that (C) the Reorganized Debtor does not object to it by the Objection
Deadline.
F. “Allowed Amount”
 means the amount at which a Claim is Allowed.
G. “Asset Purchase Agreement” means that certain agreement dated May 14, 2007,
whereby, among other things, Eagle agreed to convey all of its right, title and
interest in the Rigs to Laurus or its assignee, which conveyance resulted in the
partial satisfaction of the Laurus Secured Debt.
H.  “Ballot”
 means the ballot distributed to holders of Claims or Interests entitled to vote
on the Plan.
I. “Bankruptcy Code”
 means title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., as in
effect on the Petition Date, together with all amendments and modifications
thereto as subsequently made applicable to the Reorganization Cases.
3

--------------------------------------------------------------------------------


J. “Bankruptcy Court”
 means the United States Bankruptcy Court for the Southern District of Texas,
Houston Division or such other court as may have jurisdiction over the
Reorganization Cases.
K. “Bankruptcy Rules”
 means the Federal Rules of Bankruptcy Procedure and the local rules of the
Bankruptcy Court, as in effect on the Petition Date, together with all
amendments and modifications thereto which were subsequently made applicable to
the Reorganization Cases.
L. “Bar Date”
 means June 19, 2007.
M. “Berg McAfee” means the Berg McAfee Companies LLC, its designee and/or any
third party investor participating with the Berg McAfee in this Plan.
 
N. “Business Day”
 means any day other than a Saturday, Sunday or legal holiday (as such term is
defined in Bankruptcy Rule 9006(a)).
O. “Cash”
means lawful currency of the United States of America and its equivalents.
P. “Chapter 11 Costs”
 means the Allowed Claims of all professionals employed in the Reorganization
Cases and the Debtors’ cases under chapter 11 of the Bankruptcy Code pursuant to
sections 327, 328 or 1103 of the Bankruptcy Code relating to services incurred
after the Petition Date and prior to and including the Effective Date.
Q. “Claim”
 shall have the meaning ascribed to such term in section 101(5) of the
Bankruptcy Code.
R. “Class”
 means a category of Claims or Interests, as classified in Article 3 of the
Plan.
S. “Collateral Agreements” means all documents required for the granting and
perfection of the security interests relating to the Eagle Junior Secured Notes
and the Blast Junior Secured Notes, which will include a collateral agent
agreement, among other things.
4

--------------------------------------------------------------------------------


T. “Common Stock” means the shares of authorized common stock of Blast par value
of $0.001
 
U. “Confirmation” or “Confirmation of the Plan”
 means the approval of this Plan by the Bankruptcy Court at the Confirmation
Hearing.
V. “Confirmation Date”
 means the date on which the Confirmation Order is entered on the docket of the
Bankruptcy Court.
W. “Confirmation Hearing”
 means the hearing(s) which will be held before the Bankruptcy Court in which
the Debtors will seek Confirmation of this Plan.
X. “Confirmation Order”
 means the order of the Bankruptcy Court confirming the Plan.
Y. “Convenience Claim”
 means any Allowed Unsecured Claim otherwise entitled to treatment under Class 5
or Class 6 of the Plan, which is $10,000 or less when aggregated with all other
Unsecured Claims of such holder, or, in the alternative, is reduced by election
of such holder on such holder’s Ballot, together with all other Unsecured Claims
of such holder, to an aggregate Unsecured Claim of $10,000. No Convenience Claim
shall exceed $10,000.
Z. “Convertible Preferred Stock” means the preferred stock to be issued to the
Investor pursuant to the terms of the Private Placement Agreements and this
Plan.
 
AA.  “Corporate Documents”
 means the constituent organizational documents of any Debtor or a Reorganized
Debtor, including, but not limited to, certificates of incorporation, bylaws, or
limited liability company agreements.
BB. “Creditors Committee”
 means the Official Committee of Unsecured Creditors appointed by the United
States Trustee in the Reorganization Cases.
5

--------------------------------------------------------------------------------


CC. “Debtors” or “Debtors-in-Possession”
 means Blast Energy Services, Inc. and Eagle Domestic Drilling Operations LLC or
either of them.
DD. “DIP Loan”means the secured loan made by Berg McAfee to the Debtors pursuant
to section 364(d)(1) of the Bankruptcy Code.
EE. “Directors” means, and includes, each person who was a member of the Blast
board of directors on the Petition Date.
FF.  “Disallowed”
 means, with respect to a Claim, Interest, Administrative Expense, or portion
thereof, that it is determined by a Final Order that the Claim, Interest,
Administrative Expense or portion thereof is not allowed under 11 U.S.C. §§ 502
or 503.
GG. “Disbursing Agent”
 means Reorganized Blast or, as the case may be, any Person designated by the
Debtors or Reorganized Blast to make distributions required under the Plan.
HH. “Discharge Injunction”
 means the injunction described in Article 10.2 of the Plan.
II. “Disclosure Statement”
 means the Disclosure Statement with Respect to this Plan including all
exhibits, appendices, schedules, and annexes attached thereto, as submitted by
the Debtors pursuant to section 1125 of the Bankruptcy Code and approved by the
Bankruptcy Court, as such Disclosure Statement may be amended, supplemented, or
modified from time to time.
JJ. “Disputed Claim”
 means (a) a Claim, Interest or Administrative Expense that is subject to a
pending objection; or (b) until the Objection Deadline,
a Claim for which a corresponding Claim has not been listed in the Debtor’s
Schedules or for which the corresponding Claim is listed in the Debtor’s
Schedules with a differing amount (to the extent of such difference), with a
differing classification, or as disputed, contingent, or unliquidated,
6

--------------------------------------------------------------------------------


a Claim which a Debtor in good faith believes is held by a holder either (A)
from which property is recoverable by the applicable Debtor under any of
Bankruptcy Code §§ 542, 543, 550 or 553 or (B) that is a transferee of a
transfer avoidable under Bankruptcy Code §§ 522(f), 522(h), 544, 545, 547, 548,
549 or 724(a) unless the holder has paid the amount, or turned over any such
property for which such holder is liable under the terms of Bankruptcy Code §§
522(i), 542, 543, 550, or 553; and
an Interest for which a corresponding Interest has not been listed in the
Debtor’s List of Equity Security Holders or has been listed in a different
number (to the extent of such difference).
KK. “Disputed Claims Reserve”
 shall mean one or more interest bearing accounts to be established and held in
trust by the Disbursing Agent for the purpose of holding Cash that would
otherwise have been distributed with respect to Disputed Claims if such Claims
were Allowed.
LL. “Distribution Date”
 means, when used with respect to an Allowed Claim, the date which is as soon as
reasonably practicable after the latest of:  (a) the Effective Date, (b) the
date on which such Claim is due and owing in accordance with its terms or as
provided for in any Plan Document, or (c) the first Business Day of the next
calendar quarter after the date upon which the Claim becomes Allowed, unless the
Claim becomes Allowed within fifteen (15) Business Days before the first
Business Day of the next calendar quarter, in which case the Distribution Date
shall be the first Business Day of the next succeeding calendar quarter;
provided, however, that the Disbursing Agent shall have the authority, in its
sole discretion, to make earlier distributions if deemed appropriate by it.
7

--------------------------------------------------------------------------------


MM. “Effective Date”
 means, and shall occur on, the first Business Day immediately following the
first day upon which all of the conditions to occurrence of the Effective Date
contained in Article 7.2 of the Plan have been satisfied or waived.
NN. “Entity”
 means any corporation, general or limited liability partnership, limited
liability company, joint venture, association, governmental agency or body, or
unincorporated group or body.
OO.  “Estates”
 means the estates created for the Debtors by section 541 of the Bankruptcy Code
upon the commencement of the Reorganization Cases.
PP. “Existing Equity Interests”
 means the issued and outstanding capital stock of Blast, and any warrants or
options to purchase such capital stock or conversion rights with respect
thereto, or the limited liability member interests in Eagle as of the Effective
Date.
QQ.  “Final Order”
 means (1) an order of the Bankruptcy Court as to which the time to appeal,
petition for writ of certiorari, or move for reargument or rehearing has expired
and as to which no appeal, petition for writ of certiorari, or other proceedings
for reargument or rehearing shall then be pending or, (2) in the event that an
appeal, writ of certiorari, reargument, or rehearing thereof has been sought,
such order of the Bankruptcy Court shall have been affirmed by the highest court
to which such order was appealed, or such writ of certiorari shall have been
denied and the time to take any further appeal, to petition for writ of
certiorari or to move for reargument or rehearing shall have expired; provided,
however, that no order shall fail to be a Final Order solely because of the
possibility that a motion pursuant to Rule 60 of the Federal Rules of Civil
Procedure may be filed with respect to such order.
8

--------------------------------------------------------------------------------


RR. “Hallwood Litigation” means the court proceedings ongoing between Hallwood
Energy and Hallwood Petroleum against Eagle Domestic Drilling Operations LLC
pertaining to an early termination and resulting breach of two IADC standard
form drilling contracts, and any counterclaims asserted or to be asserted by
Eagle.
SS. “Injunction”
 means any of the injunctions granted under the terms of Article 10 of the Plan
and any injunction contained in the Confirmation Order.
TT. “Intercompany Claims”
 means Claims by and between Blast and Eagle.
UU. “Interest”
 means any equity interest in the Debtors within the meaning of section 101(16)
of the Bankruptcy Code.
VV. “Investor” means the Persons or Entities that subscribe to the Private
Placement Agreements, purchases the Convertible Preferred Stock and provides the
exit funding contemplated by the Private Placement Agreements.
WW. “Laurus” means Laurus Master Fund, Ltd.
XX. “Laurus Collateral” means those assets of the Debtors that are described and
defined as collateral for Laurus in (i) the pre-petition debt and security
agreements, including the Master Security Agreement, dated as of August 25,
2006, by and between the Debtors and Laurus and (ii) the Settlement Agreement
and the Sale Order, and which collateral includes, without limitation, the
Hallwood Litigation and the Quicksilver Litigation and any recoveries or
proceeds thereof.
YY. “Laurus Lien” means the Lien on the Laurus Collateral that is retained by
Laurus pursuant to the terms of the Settlement Agreement and Sale Order and
which will remain as a first priority fully perfected Lien on such assets of the
Reorganized Debtors after the Effective Date as security for the payment in full
of the Laurus Retained Claim, subject to the limitations and carve-outs set
forth in the Sale Order.
9

--------------------------------------------------------------------------------


ZZ. “Laurus Retained Claim” has the meaning ascribed to such term in Section
4.2(ii) of the Plan.
AAA. “Laurus Retained Claim Documents” means such collateral and perfection
documents as required by Laurus to further document, perfect, confirm, continue,
enforce or protect the Laurus Lien. 
BBB. “Laurus Secured Debt” means the debt obligation owed by the Debtors to
Laurus pursuant to loan documents executed by the Debtors on or about August 25,
2006 and which was Allowed as a first priority secured claim against the Debtors
in its full amount by order of the Court entered on March 2, 2007.
CCC. “Lien”
 means, with respect to any asset or property, any mortgage, lien, pledge,
charge, security interest, encumbrance or other security device of any kind
pertaining to or affecting such asset or property.
DDD. “Net Proceeds” means, with respect to the Hallwood Litigation and the
Quicksilver Litigation, any amounts received by Eagle or Reorganized Eagle from
any judgment or settlement after deduction of such fees and expenses of the
Debtors’ special litigation counsel as approved by the Bankruptcy Court.
EEE. “Person”
 means any person, individual, Entity, or other entity or being of whatever
kind, whether or not operating or existing for profit, including, but not
limited to, any “person” as such term is defined in section 101(41) of the
Bankruptcy Code, but excluding any Governmental Unit as defined therein.
FFF. “Petition Date”
 means January 19, 2007.
10

--------------------------------------------------------------------------------


GGG. “Plan”
 means this First Amended Joint Plan of Reorganization for the Debtors, and any
amendments thereto made in accordance with the Bankruptcy Code.
HHH. “Plan Documents”
 means the Plan, the Disclosure Statement, the Settlement Agreement, the Sale
Order, the Management Warrants, the Private Placement Agreements, the
Convertible Preferred Stock, the Laurus Retained Claim Documents, the Eagle
Junior Secured Notes, the Blast Junior Secured Notes, the Collateral Agreements
and all documents, attachments and exhibits thereto, and any other documents
that aid in effectuating the Plan, including, but not limited to, the Asset
Purchase Agreement and the Bill of Sale executed by Eagle in connection
therewith, and as required by the Settlement Agreement.
III. “Priority Claim”
 means any Claim (other than an Administrative Expense Claim or a Priority Tax
Claim) to the extent such Claim is entitled to a priority in payment under
section 507(a) of the Bankruptcy Code.
JJJ. “Priority Tax Claim”
 means any Claim to the extent that such Claim is entitled to a priority in
payment as provided for in section 507(a)(8) of the Bankruptcy Code.
KKK. “Private Placement Agreements” means the documents that establish the terms
and conditions for the issuance of the Convertible Preferred Stock to the
Investor, including a subscription agreement, a warrant agreement and a
registration rights agreement.
LLL. “Proof of Claim”
 means any proof of claim filed with the Bankruptcy Court with respect to a
Debtor pursuant to Bankruptcy Rules 3001 or 3002.
MMM. “Pro Rata”
 means with respect to Claims, the proportion that the amount of an Allowed
Claim in a particular Class bears to the aggregate amount of all Claims in such
class, exclusive of Disallowed Claims, but including Disputed Claims.
11

--------------------------------------------------------------------------------


NNN. “Quicksilver Litigation” means the court proceedings ongoing between
Quicksilver Resources, Inc. against Eagle Domestic Drilling Operations LLC
pertaining to an early termination and resulting breach of three IADC standard
form drilling contracts and any counterclaims asserted and to be asserted by
Eagle.
OOO. “Rejected Executory Contracts”
 means (a) any and all executory contracts and unexpired leases which are listed
on the “Schedule of Rejected Executory Contracts” that will be attached to the
Disclosure Statement as a supplement prior to the Confirmation Hearing, all of
which contracts and leases shall be rejected on the Effective Date, (b) any and
all such contracts and leases rejected by order of the Bankruptcy Court prior to
the Effective Date, and  (c) any and all such contracts and leases which are the
subject of any motion to reject pending on the Confirmation Date that is
ultimately granted by Final Order.
PPP. “Reorganization Cases”
 means the cases of the Debtors under chapter 11 of the Bankruptcy Code.
QQQ. “Reorganized Debtor” or “Reorganized Blast” or “Reorganized Eagle” means,
on and after the Effective Date, Blast Energy Services, Inc. or Eagle Domestic
Drilling Operations LLC, as is appropriate in the context.
RRR.  “Rigs”
 means the five land based oil and gas drilling rigs and associated equipment
owned by Eagle on the Petition Date and conveyed to Laurus pursuant to the Asset
Purchase Agreement and the Bill of Sale, the sale and conveyance of which
enabled the settlement of the Laurus Secured Debt and the promulgation and
confirmation of this Plan.
SSS. “Sale Order” means the “Order Under 11 U.S.C. Sections 105(A) And 363 and
Fed. R. Bankr. P. 2002 And 6004 Authorizing and Approving (I) Asset Purchase
Agreement; (II) Asset Sale Free And Clear Of Liens, Claims, Interests And
Encumbrances; and (III) Certain Related Relief” entered by the Court on May_11,
2007 authorizing the Asset Purchase Agreement.
12

--------------------------------------------------------------------------------


TTT. “Schedules”
 means the schedules, statements and lists filed by the Debtors with the
Bankruptcy Court pursuant to Bankruptcy Rule 1007, as they have been and may be
amended or supplemented from time to time.
UUU. “Secured Claim”
 means any Claim that is (a) secured in whole or part, as of the Petition Date,
by a Lien which is valid, perfected and enforceable under applicable law and is
not subject to avoidance under the Bankruptcy Code or applicable non-bankruptcy
law, or (b) subject to setoff under section 553 of the Bankruptcy Code, but,
with respect to both (a) and (b) above, only to the extent of the value, net of
any senior Lien, of the Estates’ interests in the assets or property securing
any such Claim or the amount subject to setoff, as the case may be.
VVV. “Settlement Agreement” means the agreement among the numerous signatory
parties, including the Debtors, Laurus and the Class 10 Interest holder,
approved by order of the Bankruptcy Court dated May 11, 2007, whereby, in
connection with the Plan and in order to facilitate the confirmation of the
Plan, Eagle and Blast settled and compromised substantial Claims and Interests,
which settlement was, in part, facilitated by the transfer of title to the Rigs
and in conjunction with the treatment and payment of the Class 2 Secured Claims
and the purchase of the Class 11 Interests as provided for in this Plan.
WWW.  “Tax-Qualified Plan”
 means a tax-qualified plan under ERISA, including the Blast Energy Services,
Inc. 401(k) Plan.
XXX. “Timely Filed”
 with respect to a Claim, Interest or Administrative Expense, means, that a
proof of such Claim or Interest or request for payment of such Administrative
Expense was filed with the Bankruptcy Court within such applicable period of
time fixed by the Plan, statute, or pursuant to both Bankruptcy Rule 3003(c)(3)
and a Final Order (e.g., the Bar Date).
13

--------------------------------------------------------------------------------


YYY. “United States Trustee”
 means the United States Trustee for the Southern District of Texas.
ZZZ. “Unsecured Claim”
 means any Claim (regardless of whether such Claim is covered by insurance) that
is neither secured nor entitled to priority under the Bankruptcy Code or by a
Final Order of the Bankruptcy Court, including, but not limited to:  (a) any
claim arising from the rejection of an executory contract or unexpired lease
under section 365 of the Bankruptcy Code, and (b) any portion of a Claim to the
extent the value of the holder’s interest in the applicable Estate’s interest in
the property securing such Claim is less than the amount of the Claim, or to the
extent that the amount of the Claim subject to setoff is less than the amount of
the Claim, as determined pursuant to section 506(a) of the Bankruptcy Code.
II.
 
TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS
 
A. Administrative Claims.
Each holder of an Allowed Administrative Claim (except any holder that agrees in
writing prior to the Confirmation Date to different treatment) shall receive the
unpaid Allowed Amount of its Administrative Claim, in Cash, in full
satisfaction, settlement, release, extinguishment, and discharge of such Claim,
on the Effective Date or as provided in a Final Order; provided, however, that
Allowed Administrative Claims representing post-petition liabilities incurred in
the ordinary course of business by any of the Debtors shall be paid by
Reorganized Blast in accordance with the terms and conditions of the agreements
establishing or giving rise to such liabilities.
B. Priority Tax Claims.
Each Allowed Priority Tax Claim, if any, shall be paid (i) in equal annual
installments of principal and interest by deferred Cash payments commencing on
the tenth (10th) Business Day after January 1, 2008, and the date such Priority
Tax Claim is Allowed, or as soon thereafter as is practicable, final payment
being made on January 19, 2012, with simple interest from the Effective Date at
the rate in effect under 26 U.S.C. § 6621(b)(3) on the Confirmation Date;
provided that any such Claim may be prepaid without penalty or premium at any
time in whole or from time to time in part at the option of the Debtors or the
Reorganized Debtor, as the case may be, with simple interest from the later of
the Effective Date or the date on which the Claim is allowed at the rate in
effect under 26 U.S.C. § 6621(b)(3) on the Confirmation Date or (ii) as the
holder of such Allowed Priority Tax Claim and the Debtors or the Reorganized
Debtor, as the case may be, otherwise may agree.
14

--------------------------------------------------------------------------------


C. Berg McAfee DIP.
The Berg McAfee DIP Loan Claim, which is a secured Administrative Claim, shall
be deemed fixed and allowed as of the Effective Date and on the Effective Date,
shall be paid in full by converting the outstanding balance of the Berg McAfee
DIP Loan into shares of Reorganized Blast Common Stock at the rate of $0.20 per
share.
III.
 
CLASSIFICATION OF CLAIMS AND INTERESTS
 
A. Generally.
Claims and Interests against the Debtors shall be treated in accordance with the
classification scheme set forth in this Article 3.  A Claim or Interest is
classified in a particular Class only to the extent that the Claim or Interest
qualifies within the description of the Class and shall be classified in a
different Class to the extent the Claim or Interest qualifies within the
description of that different Class. The payment and treatment of Claims and
Interests set forth in this Article 3, as well as the payment of Administrative
and Priority Claims described in Article 2, is subject to the following
preconditions each of which must be satisfied in order for a Confirmation Order
to be entered:
15

--------------------------------------------------------------------------------


The total amount of all Administrative Claims shall not exceed $1,075,000
The total amount of all Priority Claims shall not exceed $ 190,000
The total amount of Claims to be included in Class 5 shall not exceed $74,000
The total amount of Claims to be included in Class 6 shall not exceed $33,000
The total amount of Claims to be included in Class 7 shall not exceed $234,000
The total amount of Claims to be included in Class 8 shall not exceed $917.000
Prior to the date of the Confirmation Hearing the Debtors will file and request
hearings on the allowance or estimation of disputed Claims in order to determine
whether the above stated preconditions to Confirmation can be satisfied. If, in
the Debtors’ determination the stated preconditions cannot be satisfied, the
Debtors, in their sole discretion, may withdraw this Plan.
B. Unclassified Claims.
In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims are not classified and are excluded from the
following Classes and shall be paid in accordance with the provisions set forth
in Article 2 of the Plan.
C. Classes.
The following constitute the Classes of Claims against and Interests in the
Debtors:
Class 1 - Allowed Priority Claims.  Class 1 consists of all Allowed Priority
Claims against the Debtors.
Class 2 - Allowed Secured Claim of Laurus.  Class 2 consists of all Allowed
Secured Claims of Laurus.
16

--------------------------------------------------------------------------------


Class 3 - Allowed Secured Claims of Berg McAfee.  Class 3 consists of all
Allowed Claims of Berg McAfee.
Class 4 - Allowed Secured Claims.  Class 4 consists of all Allowed Secured
Claims not treated in any other Class.
Class 5 - Allowed Eagle Convenience Claims. Class 5 consists of all Allowed
Eagle Convenience Claims
Class 6 - Allowed Blast Convenience Claims.  Class 6 consists of all Allowed
Convenience Claims with the exception of the Claims of Creditors in Class 12.
Class 7- Allowed Eagle Unsecured Claims.  Class 7 consists of all Allowed Eagle
Unsecured Claims.
Class 8 – Allowed Blast Unsecured Claim. Class 8 consists of all Allowed Blast
Unsecured Claims with the exception of the Claims of Creditors in Class 12.
Class 9 - Interests in the Debtor Blast.  Class 9 consists of all Interests,
including all Existing Equity Interests, in the Debtor Blast, excluding the
stock owned by the Class 11 Interest holder.
Class 10 – Interests in the Debtor Eagle.  Class 10 consists of all Interests in
the Debtor Eagle.
Class 11 - Second Bridge, LLC Interest.  Class 11 consists of the Interest owned
and held by Second Bridge, LLC evidenced by 900,000 shares of Blast common
stock.
Class 12 – Directors’ Unsecured Claim. Class 12 consists of all Allowed
Unsecured Claims held by the Directors.
IV.
 
TREATMENT OF CLAIMS AND INTERESTS
 
Claims and Interests shall be treated in the manner set forth in this Article 4.
17

--------------------------------------------------------------------------------


A. Unclassified Claims.
Each holder of an Allowed Administrative Claim or an Allowed Priority Tax Claim
shall receive the treatment set forth in Article 2 of the Plan.
B. Classes of Claims and Interests.
Class 1 - Priority Claims.  On the Distribution Date, each holder of an Allowed
Priority Claim against the Debtors shall receive either (a) the Allowed Amount
of its Priority Claim, in Cash or (b) such other, lesser treatment as may be
agreed to in writing between such holder and the Debtors or the Disbursing
Agent.  This Class is unimpaired.
Class 2 - Secured Claim of Laurus. The Allowed Secured Claim of Laurus against
the Debtors shall be fully satisfied by (a) transfer of the Rigs pursuant to the
Settlement Agreement and Asset Purchase Agreement and (b) payment of $2,100,000
(the “Laurus Retained Claim”) pursuant to the terms of the Settlement Agreement
and the Sale Order and from the sources and in the manner provided for in the
Settlement Agreement and the Sale Order.  The Laurus Retained Claim shall remain
joint and several obligations of Reorganized Blast and Reorganized Eagle after
the Effective Date and shall be secured by the Laurus Lien on the Laurus
Collateral.
Any rights and claims of Laurus under the Asset Purchase Agreement, the
Settlement Agreement and the Sale Order shall not be extinguished, released,
altered, impaired or discharged under the Plan or the Confirmation Order.  This
Class is unimpaired.
18

--------------------------------------------------------------------------------


Class 3 - Secured Claim of Berg McAfee.  On the Effective Date, the Berg McAfee
Secured Claims will be fully satisfied by issuance of a new note to Berg McAfee
that contains the following provisions:
(i) Principal amount:  $1,120,000
(ii) Term: due date three years from the Effective Date;
(iii) Interest rate of 8.0% per annum;
(iv) Interest payable: at end of term in Reorganized Blast Common Stock at the
rate of $0.20 per share.
(v) Principal payable: at end of term
(vi) Right to convert to registered shares of Reorganized Blast Common Stock at
a conversion price of $0.20 per share.
This Class is impaired.
Class 4 - Secured Claims.  For voting purposes and to comply with
section 1122(a) of the Bankruptcy Code, each Allowed Secured Claim shall be
deemed to be in its own subclass.  On the Distribution Date, at the election of
the Debtor, the holder of each Allowed Secured Claim shall, on account of such
Secured Claim, either (i) be paid in Cash in full, (ii) have surrendered to it,
without representation or warranty, the collateral securing its Claim, or (iii)
receive a note, secured by the Lien securing its Allowed Secured Claim, in the
principal amount of its Allowed Secured Claim which provides for deferred Cash
payments totaling the Allowed amount of such Secured Claim, of a value, as of
the Effective Date at least equal to the value of such holder’s interest in the
Estate’s interest in such property as determined by Final Order of the
Bankruptcy Court.  Any holder of an Allowed Secured Claim may agree to accept
less favorable treatment.  In the case of option (ii), in the event that any
such Claim is not completely satisfied by such distribution, the deficiency
amount will constitute a deficiency claim and will be classified as a General
Unsecured Claim in Class 7 or Class 8 and will receive the same treatment as
provided to other Claims in Class 7 or Class 8 as the case may be.
This Class is impaired.
19

--------------------------------------------------------------------------------


Class 5 – Eagle Convenience Claims.  In full and final satisfaction of its
Claim, each holder of an Allowed Eagle Convenience Claim against Eagle shall
receive Cash on the Distribution Date equal to 75% of such Allowed Convenience
Claim. Election by the holder of an Allowed Unsecured Claim(s) otherwise treated
under Class 7 of the Plan to reduce the Claim(s) of such holder to a total of no
more than $10,000 and to receive distribution as a Class 5 Eagle Convenience
Claim shall constitute a waiver of the right to recover any amount in excess of
$10,000 against any Person who otherwise might be liable for such
sum.  Notwithstanding the foregoing proposal for payment of Allowed Eagle
Convenience Claims, in the event that each holder of a Class 5 Claim does not
vote to accept the Plan all Allowed Eagle Convenience Claims will be
reclassified as Class 7 Eagle Unsecured Claims and such Allowed Claims will be
paid as a Class 7 Claim, and no separate Eagle Convenience Claims payments will
be made. The determination of whether a Claim is a Class 5 Claim shall be made
by the Debtors prior to the Confirmation Date using the information in the
Debtors’ Schedule of Liabilities and the Claims Register in these cases.
This Class is impaired.
Class 6 – Blast Convenience Claims.  In full and final satisfaction of its
Claim, each holder of an Allowed Blast Convenience Claim against Blast shall
receive Cash on the Distribution Date equal to 75% of such Allowed Blast
Convenience Claim. Election by the holder of an Allowed Unsecured Claim(s)
otherwise treated under Class 8 of the Plan to reduce the Claim(s) of such
holder to no more than $10,000 and to receive distribution as a Class 6 Blast
Convenience Claim shall constitute a waiver of the right to recover any amount
in excess of $10,000 against any Person who otherwise might be liable for such
sum.  Notwithstanding the foregoing proposal for payment of Allowed Blast
Convenience Claims, in the event that each holder of Class 6 Claims does not
vote to accept the Plan all Allowed Blast Convenience Claims will be
reclassified as Class 8 Blast Unsecured Claims and such Allowed Claims will be
paid as a Class 8 Claim, and no separate Blast Convenience Claims payments will
be made. The determination of whether a Claim is a Class 6 Claim shall be made
by the Debtors prior to the Confirmation Date using the information in the
Debtors’ Schedule of Liabilities and the Claims Register in these cases.
This Class is impaired.
20

--------------------------------------------------------------------------------


Class 7 – Eagle Unsecured Claims.  Except to the extent that a holder of an
Allowed Class 7 Unsecured Claim has agreed to receive other lesser treatment,
such holder shall receive on the Distribution Date in full and final
satisfaction of its Claim the following :
(vii)  Cash equal to 35% of such holder’s Allowed Unsecured Claim;
(viii)  An Eagle Junior Secured Note equal to 65% of such holder’s Allowed
Unsecured Claim.
(ix) Payments on the Eagle Junior Secured Note will be made in accordance with
the terms outlined in Annex 1 to the Plan.
At or prior to the Confirmation Hearing, Blast will appoint a collateral agent
to administer the Lien securing the payment of the Eagle Junior Secured Note and
the rights of the Class 7 Creditors with respect thereto.
This Class is impaired.
Class 8 – Blast Unsecured Claims.  Except to the extent that a holder of an
Allowed Class 8 Unsecured Claim has agreed to receive other lesser treatment,
such holder shall receive on the Distribution Date in full and final
satisfaction of its Claim the:
(x) Cash equal to 35% of such holder’s Allowed Unsecured Claim;
(xi)  A Blast Junior Secured Note equal to 65% of such holder’s Allowed
Unsecured Claim.
(xii) Payments on the Blast Junior Secured Note will be made in accordance with
the terms outlined in Annex 2 to the Plan.
(xiii) At or prior to the Confirmation Hearing Blast will appoint a collateral
agent to administer the Lien securing the payment of the Blast Junior Secured
Note and the rights of the Class 8 Creditors with respect thereto.
This Class is impaired.
21

--------------------------------------------------------------------------------


Class 9 - Interests.  All Interests, including all Existing Equity Interests, in
the Debtor Blast shall not be modified or impaired unless agreed to in writing
by the Debtor Blast and any such Interest holder, and except with respect to the
issuance of new shares of Blast common stock or new warrants as provided for in
this Plan.
This Class is not impaired.
Class 10 - Interests.  All Interests, including all Existing Equity Interests,
in the Debtor Eagle shall not be impaired.
This Class is not impaired.
Class 11 - Second Bridge LLC Interest.  In accordance with and as required by
the terms of the Settlement Agreement, 900,000 shares of Blast common stock
owned and held by Second Bridge, LLC will, on the Effective Date, be purchased
by Reorganized Blast for Nine Hundred Dollars ($ 900.00). Such repurchased
shares shall be returned to treasury.
22

--------------------------------------------------------------------------------


Class 12 – Directors’ Unsecured Claims. In full and final satisfaction of a
Director’s Allowed Unsecured Claim each such holder’s Allowed Unsecured
Directors’ Claim shall be converted to Blast common stock at the rate of $ 0.20
per share. Any holder of an Allowed Class 12 Directors’ Unsecured Claim shall
receive his shares of Blast common stock on or before thirty (30) days following
the Distribution Date.
This Class is impaired.
 
V.
 
TREATMENT OF EXECUTORY CONTRACTS,
 
AND UNEXPIRED LEASES
 
A. Assumption and Rejection of Unexpired Leases and Executory Contracts.
On and effective as of the Effective Date, with the exception of those contracts
and leases set forth on schedule 5.1, all executory contracts and unexpired
leases listed on the Schedules filed by the Debtors (including any amendments,
revisions, or modifications thereto), excluding Rejected Executory Contracts,
will be assumed.  Executory contracts and leases entered into after the Petition
Date will be performed by Reorganized Blast in the ordinary course of business.
B. Continuation of Employee Compensation and Benefit Programs.
On the Effective Date, Blast shall transfer sponsorship of the 2003 Blast Stock
Option Plan to Reorganized Blast.  All Tax-Qualified Plans of the Debtors shall
continue in full force and effect on the Effective Date as obligations of
Reorganized Blast, except as such plans may be modified, amended, or terminated
in accordance with their terms or applicable policies, procedures or law.
C. Rejection Damages Claims.
Any Claims arising out of the rejection of an executory contract or unexpired
lease must be filed with the Bankruptcy Court no later than the earlier of (a)
thirty (30) days after the Effective Date, or (b) thirty (30) days after the
date of any Final Order approving a Debtor’s rejection of such contract or
lease.  Any Claim not so filed shall be forever barred and may not be asserted
against any of the Debtors, the Reorganized Debtor, or their properties or their
Estates.  Each Claim resulting from such rejection shall constitute a either a
Class 5 Claim, a Class 6 Claim, a Class 7 Claim or a Class 8 Claim, depending on
the Allowed Claim amount and the Debtor that is the party to the executory
contract as the case may be.
23

--------------------------------------------------------------------------------


D. Assumption Claims.
All cure and compensation payments which may be required by section 365(b)(1)
and (2) of the Bankruptcy Code under any executory contracts and unexpired
leases which are assumed shall constitute Administrative Claims and shall be
treated under Article 2.1 of the Plan; provided, however, in the event of a
dispute regarding the amount of any such payments, the cure of any other
defaults, the ability of the Reorganized Debtor to provide adequate assurance of
future performance or any other matter pertaining to assumption, the Reorganized
Debtor shall make such payments and cure such other defaults and provide
adequate assurance of future performance only following the entry of a Final
Order resolving such dispute.  The Debtors may provide prior notice in writing
to a party to an executory contract or unexpired lease (with copy to counsel to
the Creditors Committee) to be assumed hereunder setting forth the amount of any
cure or compensation payments it intends to pay and any adequate assurance of
future performance it intends to provide.  If a party to such executory contract
or unexpired lease has not filed an appropriate pleading with the Bankruptcy
Court on or before the tenth (10th) day after mailing of such notice disputing
the terms for assumption set forth in the Debtors’ notice and requesting a
hearing thereon, then such party shall be deemed to have accepted such terms for
assumption and waived its right to dispute such matters.
E. Employee Benefit and Welfare Programs.
All employee benefit and welfare programs of the Debtors, including programs
subject to Section 1114 of the Bankruptcy Code, entered into before or after the
Petition Date (and not subsequently terminated) are vested, and shall be deemed
to be, and shall be treated as though they are, executory contracts that are
assumed under this Article 5, and the Debtors’ obligations shall continue.
24

--------------------------------------------------------------------------------


VI.
 
ACCEPTANCE OR REJECTION OF THE PLAN
 
A. Each Impaired Class Entitled to Vote Separately.
The holders of Claims or Interests in one or more impaired Class of Claims or
Interests shall be entitled to vote separately to accept or reject the Plan.
B. Acceptance By Impaired Classes of Claims.
Pursuant to section 1126(c) of the Bankruptcy Code, an impaired Class of Claims
shall have accepted the Plan if (a) the holders of at least two-thirds in dollar
amount of the Allowed Claims actually voting in such Class have voted to accept
the Plan and (b) more than one-half in number of such Allowed Claims actually
voting in such Class have voted to accept the Plan. However, the vote of a
holder of a Claim that is designated pursuant to section 1126(e) of the
Bankruptcy Code may not be counted to determine acceptance or rejection of the
Plan.
C. Acceptance By Impaired Class of Interests.
Pursuant to section 1126(d) of the Bankruptcy Code, an impaired Class of
Interests shall have accepted the Plan if the holders of at least two-thirds in
amount of the Allowed Interests actually voting in such Class (other than
Interests held by any holder designated pursuant to section 1126(e) of the
Bankruptcy Code) have voted to accept the Plan.
D. Presumed Acceptance of Plan.
Classes 2, 10 and 11 are not impaired.  Under section 1126(f) of the Bankruptcy
Code, the holders of Claims or Interests in such Classes are conclusively
presumed to have voted to accept the Plan.
25

--------------------------------------------------------------------------------


E. Cramdown.
The Debtors will request the Bankruptcy Court to confirm the Plan in accordance
with section 1129(b) of the Bankruptcy Code in the event any other Class of
Claims votes to reject the Plan on the basis that the Plan is fair and equitable
and does not discriminate unfairly as to holders of any Class of Claims.
VII.
 
CONDITIONS TO CONFIRMATION AND
 
EFFECTIVENESS; REQUIRED NOTICES
 
A. Conditions to Confirmation.
Confirmation of the Plan shall not occur unless the  Bankruptcy Court shall have
made such findings and determinations regarding the Plan as shall enable the
entry of the Confirmation Order, and any other order entered in conjunction
therewith, in form and substance acceptable to the Debtors, and
Laurus.  Additionally, Confirmation of the Plan is subject to and may not occur
unless each of the following preconditions is satisfied  prior to the date of
the Confirmation Hearing:
The total amount of all Administrative Claims shall not exceed $1,075,000.
The total amount of all Priority Claims shall not exceed $190,000.
The total amount of Claims to be included in Class 5 shall not exceed $74,000.
The total amount of Claims to be included in Class 6 shall not exceed $33,000.
The total amount of Claims to be included in Class 7 shall not exceed $234,000.
The total amount of Claims to be included in Class 8 shall not exceed $917,000.
26

--------------------------------------------------------------------------------


The determination of whether such preconditions have been satisfied shall be
made in the Debtors’ sole discretion. If, in the Debtors’ determination the
stated preconditions cannot be satisfied, the Debtors, in their sole discretion,
may withdraw this Plan.
B. Conditions to Effectiveness.
Notwithstanding any other provision of the Plan or the Confirmation Order, the
Effective Date of the Plan shall not occur unless and until each of the
following conditions has been satisfied or, if applicable, waived, in writing,
by the Debtors and Laurus:
Confirmation Order.  The Confirmation Order shall have become a Final Order;
provided, however, that the Effective Date may occur at a point in time when the
Confirmation Order is not a Final Order at the option of the Debtors, and
Laurus, unless the effectiveness of the Confirmation Order has been stayed or
vacated, in which case the Effective Date may be, again at the option of the
Debtors, and Laurus, the first Business Day immediately following the expiration
or other termination of any stay of effectiveness of the Confirmation Order.
Plan Documents.  The Amended and Restated Blast Certificate of Incorporation and
the Plan Documents necessary or appropriate to implement the Plan, shall be in
final form and ready for execution or shall have been executed and be ready for
delivery.
United States Trustee’s Fees.  The fees of the United States Trustee then owing
by the Debtors shall have been paid in full.
Private Placement Agreements.  The Debtors shall have delivered the Convertible
Preferred Stock and received the proceeds of the Private Placement Agreements in
an amount satisfactory to provide for payment of the Plan obligations required
on the Effective Date and to provide for the working capital needs of
Reorganized Blast.
27

--------------------------------------------------------------------------------


C. Effect of Nonoccurrence of Conditions to Effective Date.
Each of the conditions to the Effective Date must be satisfied or duly waived,
as provided above, within 90 days after the Confirmation Date.  If each
condition to the Effective Date has not been satisfied or duly waived, as
described above, within 90 days after the Confirmation Date, then upon motion by
any party in interest made before the time that each of such conditions has been
satisfied or duly waived and upon notice to such parties in interest as the
Bankruptcy Court may direct, the Confirmation Order shall be vacated by the
Bankruptcy Court.  Notwithstanding the filing of such motion, however, the
Confirmation Order may not be vacated if each of the conditions to the Effective
Date is either satisfied or duly waived before the Bankruptcy Court enters an
order granting such motion.  If the Confirmation Order is vacated for failure to
satisfy a condition to the Effective Date, the Plan shall be deemed null and
void in all respects, including, without limitation, the discharge of Claims and
termination of Interests pursuant to section 1141 of the Bankruptcy Code and the
assumptions, assumptions and assignments or rejections of executory contracts
and unexpired leases pursuant to the Plan, and nothing contained in the Plan
will (i) constitute a waiver or release of any Claims by or against, or any
Interests in, the Debtors or (ii) prejudice in any manner the rights of the
Debtors.
D. Notice to Bankruptcy Court.
Promptly after the Effective Date, Reorganized Blast or the Disbursing Agent
shall file with the clerk of the Bankruptcy Court a notice that the Plan has
become effective; provided, however, that failure to file such notice shall not
affect the effectiveness of the Plan or the rights and substantive obligations
of any entity hereunder.
28

--------------------------------------------------------------------------------


VIII.
 
DESCRIPTION OF SECURITIES ISSUED UNDER PLAN
 
A. Convertible Preferred Stock.
Subscription Amount:  $3,000,000;
Type of security: Cumulative Convertible Preferred;
Dividend:  8% cumulative; payable at the option of Reorganized Blast in cash or,
if sufficient cash is not available on due date, in Common Stock at a conversion
price of  $0.50 per share;
Payment: Following the Effective Date;
Conversion price: $0.50 per share;
Conversion Timing: Upon five days notice at investor’s option;
Automatic conversion: When share price exceeds $3 per share at an average volume
of 50,000 shares/day for more than 20 consecutive trading days;
Warrant Term: Three (3) years;
Warrant Coverage: 25% based on number of shares purchased
Warrant Exercise Price: $0.10 per share;
Mandatory Redemption: At Blast’s option based on receipt of proceeds from
Hallwood Litigation or Quicksilver Litigation with six (6) months prior notice
to Investor; during the notice period the Investor can accept redemption or
convert the Convertible Preferred Stock to Common Stock at a conversion price of
$0.50 per share;
Redemption Notice:                                                   Three
months;
Redemption Rights:                                                   Investor
can either (a) accept principal and interest in cash, or (b) to partially or
entirely convert into common stock at $0.50 per share;
Seniority:                              Senior only to Blast Common Stock;
29

--------------------------------------------------------------------------------


Funding: $ 3,000,000 in cash to be funded on the Effective Date of a plan of
reorganization proposed by Blast.
B. Creditor Stock.
Stock Issuance.  Subject to Confirmation of the Plan and compliance with the
requirements of the Bankruptcy Code and the terms of the Plan, Blast shall issue
such new shares of Reorganized Blast Common Stock as are necessary to comply
with the terms of this Plan.
C. Newly Authorized Blast Common Stock.
Authorized Shares.  The Amended and Restated Certificate of Incorporation of
Reorganized Blast shall provide that Reorganized Blast will have the authority
to issue up to one hundred eighty million (180,000,000) shares of its Common
Stock and twenty million (20,000,000) shares of its Convertible Preferred Stock.
Par Value.  The Blast common stock shall have a par value of $0.001.
Voting. The holders of shares of Blast common stock shall be entitled to vote
upon all matters submitted to a vote of the stockholders of Reorganized Blast
and shall be entitled to one vote for each share of Blast common stock held.
Dividend Rights. Holders of shares of Blast common stock shall be entitled to
receive dividends, if, when and as declared by Reorganized Blast’s Board of
Directors.
Transferability.  The Blast Common Stock shall be freely transferable, subject
to compliance with applicable securities laws.
D. Eagle Junior Secured Note.
Issuance.  Subject to Confirmation of the Plan and compliance with the
requirements of the Bankruptcy Code and the terms of the Plan, Reorganized Blast
shall execute and deliver to each Class 7 Creditor that is the holder of an
Allowed Eagle Unsecured Claim the Eagle Security Agreement and an Eagle Junior
Secured Note, which notes shall be in the principal amount of 65% of each such
holder’s Allowed Eagle Unsecured Claim.
30

--------------------------------------------------------------------------------


Maturity.  The Eagle Junior Secured Note shall mature on the fifth anniversary
of the Effective Date (“Maturity Date”). Any remaining unpaid amount of either
principal or interest shall be due and payable in full on the Maturity Date.
Security.  The Eagle Junior Secured Note shall be secured by a Lien on the
proceeds of the Hallwood Litigation and Quicksilver Litigation , which Lien is
subject and subordinate to the fees and expenses payable to Special Litigation
Counsel and the Laurus Lien .  No exercise of any rights or remedies with
respect to the collateral unless and until the Laurus Retained Claim is paid in
full.
Interest.  The Eagle Junior Secured Note shall bear interest at a rate of eight
percent (8%) per annum, payable semi-annually and calculated on the basis of a
365 day year and the actual number of days elapsed.
Principal Repayment.    Prior to the Maturity Date principal payments shall be
made from 25% of the Net Proceeds of the Hallwood Litigation and the Quicksilver
Litigation to which the Debtors are entitled pursuant to the Settlement
Agreement and the Sale Order within ten (10) business days from the receipt of
any such Net Proceeds, and no sooner than simultaneously with payments to Laurus
on account of the Laurus Retained Claim. After the Laurus Retained Claim is paid
in full payments will be made on the Eagle Junior Secured Notes from 90% of the
Net Proceeds within ten (10) business days from the receipt of any such Net
Proceeds.
31

--------------------------------------------------------------------------------


Optional Prepayments.  At any time and from time to time, Reorganized Blast at
its option may prepay the Eagle Junior Secured Note without premium or penalty.
Other Provisions. Set forth in Annex 1 to the Plan is a further description of
the principal terms of the Eagle Junior Secured Note.
E.  Blast Junior Secured Note.
Issuance.  Subject to Confirmation of the Plan and compliance with the
requirements of the Bankruptcy Code and the terms of the Plan, Reorganized Blast
shall execute and deliver to each Class 8 Creditor that is the holder of an
Allowed Blast Unsecured Claim the Blast Security Agreement and an Blast Junior
Secured Note, which notes shall be in the aggregate principal amount of 65% of
each such holder’s Allowed Blast Unsecured Claim.
Maturity.  The Blast Junior Secured Note shall mature on the fifth anniversary
of the Effective Date (“Maturity Date”).
Security.  The Blast Junior Secured Note shall be secured by a Lien on the
proceeds of the Hallwood Litigation and Quicksilver Litigation, which Lien is
subject and subordinate to the fees and expenses payable to Special Litigation
Counsel, the Laurus Lien, and the Eagle Junior Secured Note. No exercise of any
rights or remedies with respect to the collateral unless and until the Laurus
Retained Claim is paid in full.
Interest.  The Blast Junior Secured Note shall bear interest at a rate of eight
percent (8%) per annum, payable semi-annually after the Laurus Retained Claim is
paid in full and calculated on the basis of a 365 or 366 day year and the actual
number of days elapsed.
32

--------------------------------------------------------------------------------


Principal Repayment.    Prior to the Maturity Date and after the Eagle Junior
Secured Notes are paid in full, but prior to the payment in full of the Laurus
Retained Claim principal payments shall be made from 25% of the Net Proceeds of
the Hallwood Litigation and the Quicksilver Litigation to which the Debtors are
entitled pursuant to the Settlement Agreement and the Sale Order within ten (10)
business days from the receipt of any such Net Proceeds, and no sooner than
simultaneously with payments to Laurus on account of the Laurus Retained Claim.
After the Laurus Retained Claim and the Eagle Junior Secured Notes are paid in
full, payments will be made on the Blast Junior Secured Notes from 90% of the
Net Proceeds within ten (10) business days from the receipt of any such Net
Proceeds. Optional Prepayments.  At any time and from time to time, Reorganized
Blast at its option may prepay the Blast Junior Secured Note without premium or
penalty.
Other Provisions. Set forth in Annex 1 to the Plan is a further description of
the principal terms of the Blast Junior Secured Note.
F. Management Warrants.
Issuance.  Subject to Confirmation of the Plan and compliance with the
requirements of the Bankruptcy Code and the terms of the Plan, the Reorganized
Blast Board of Directors shall, at its sole discretion, allocate the Management
Warrants to Reorganized Blast’s senior management from time to time after the
Distribution Date.
Number. 4 million
Term.  The Management Warrants shall be exercisable at any time from the
Distribution Date to and through the fifth (5th) anniversary of the Effective
Date.
33

--------------------------------------------------------------------------------


Exercise Price.  The Management Warrants shall be exercisable at an exercise
price per share equal to $0.20.
IX.
 
MEANS FOR IMPLEMENTATION OF THE PLAN
 
A. Substantive Consolidation.
The Debtors’ Estates shall not be substantively consolidated. All obligations of
the Debtors under the Plan to holders of Claims shall be the liability of either
Eagle or Blast, and shall not be the joint and several obligations of the
Debtors, except with respect to the Laurus Retained Claim which shall remain a
joint and several obligations.
B. Conversion of Blast.
Prior to or as of the Effective Date, Blast shall be converted into a Texas
corporation and Eagle shall remain a Texas limited liability company.  Upon the
conversion of Blast into a Texas corporation there will be no name
change.  Blast’s amended and restated certificate of incorporation and bylaws
shall be filed as Plan Documents.  Consistent with section 1123(a)(6) of the
Bankruptcy Code, the amended and restated certificate of incorporation of
Reorganized Blast shall prohibit, among other things, the issuance of nonvoting
equity securities as part of the Reorganization Cases.
C. Revesting of Assets.
On the Effective Date each of the remaining assets of each of the Debtors’
Estates and title thereto shall be deemed held, and simultaneously therewith,
revest in Reorganized Blast and Reorganized Eagle, respectively . Thereafter,
Reorganized Blast and Reorganized Eagle may operate their respective businesses
and may use, acquire, and dispose of property free of any restrictions of the
Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy Court.  As of the
Effective Date all property of Reorganized Blast and Reorganized Eagle shall be
free and clear of all Claims and Interests, except as specifically provided in
the Plan or the Confirmation Order.
34

--------------------------------------------------------------------------------


D. Management Contracts.
On the Effective Date, Reorganized Blast will execute employment contracts with
on substantially the same terms and conditions as their prior employment
agreements with Blast.
E. Effectuating Documents.
Final or near-final versions of the Plan Documents, including the Private
Placement Agreements, Reorganized Blast Convertible Preferred Stock, the
Management Warrants, the Eagle Junior Secured Note, the Blast Junior Secured
Note, the Collateral Agreements and the Laurus Retained Claim Documents shall be
filed by the Debtors with the Bankruptcy Court on or before a date, as
determined by the Debtors, that is as soon as practicable but in no event later
than five (5) calendar days before the commencement of the Confirmation
Hearing.  The Plan Documents shall be in form and content acceptable to the
Debtors and Laurus.  On or before the Effective Date, all documents necessary to
effectuate this Plan shall be executed and delivered, and where appropriate,
filed with appropriate governmental authorities.
F. Initial Directors of Reorganized Blast.
The initial directors of Reorganized Blast shall be those individuals identified
in the pleading to be filed by the Debtors with the Bankruptcy Court, not later
than fifteen (15) days prior to the initial date of the Confirmation Hearing,
each of whom shall serve for the initial term indicated therein next to the name
of such individual.
G. Management of Reorganized Blast and Reorganized Eagle.
Except as otherwise provided in the Plan, all existing corporate officers of
Blast and Eagle shall serve as corporate officers of Reorganized Blast and the
Reorganized Eagle in the same capacities under terms similar to their existing
offices and employment contracts, if any.
35

--------------------------------------------------------------------------------


H. Authority to Prosecute or Settle Litigation.
Neither the Debtors nor Reorganized Blast nor any representative of their
Estates shall commence and/or prosecute any avoidance or recovery actions under
sections 544, 545, 547, 548, 549, or 550 of the Bankruptcy Code, and on the
Effective Date, all such avoidance actions shall be deemed waived, released, and
forever barred.  The disputed matters with Saddle Creek Energy Development, the
Hallwood Litigation, and the Quicksilver Litigation, shall be prosecuted,
settled, or compromised as deemed appropriate by the board of directors of
Reorganized Blast in an exercise of its business judgment under applicable
corporate law; provided however that until the Laurus Retained Claim is paid in
full, any settlement or compromise of either the Hallwood Litigation or the
Quicksilver Litigation, will require the prior written consent of
Laurus. Net Proceeds, if any, from such causes of action or the settlement
thereof shall be distributed and used as provided for in this Plan, the
Settlement Agreement and the Sale Order.
I. Further Authorizations.
The Debtors and Reorganized Blast, if and to the extent necessary, may seek such
orders, judgments, injunctions, and rulings that any of them deems necessary to
further carry out the intentions and purposes of, and give full effect to the
provisions of, the Plan.
J. Transfer Taxes.
Pursuant to section 1146 of the Bankruptcy Code, the issuance, transfer, or
exchange of any of the securities issued under, or the transfer of any other
assets or property pursuant to, or in connection with, the Plan or the making or
delivery of an instrument of transfer under or in connection with the Plan,
including, but not limited to, the sale of the Rigs, shall not be taxed under
any law imposing a stamp tax, transfer tax, sales tax or other similar tax.
36

--------------------------------------------------------------------------------


K. Payment of United States Trustee’s Fees.
On the Effective Date, the Debtors shall pay all fees to the United States
Trustee as required by applicable laws of the United States.
L. Recordable Order.
Upon Confirmation of the Plan, the Confirmation Order shall be deemed to be in
recordable form, and shall be accepted by any recording officer for filing and
recording purposes without further or additional orders when certified by the
Clerk of the Bankruptcy Court.
M. Effectuating Documents and Further Transactions.
The Chief Executive Officer, President, or any managing member of the Debtors
and/or Reorganized Blast or other officer authorized under Corporate Documents
to perform such function, shall be authorized to execute, deliver, file, or
record such contracts, instruments, releases, indentures, and other agreements
or documents and take or direct such actions as may be necessary or appropriate
to effectuate and further evidence the terms and conditions of the Plan.  The
Secretary of the Debtors and/or Reorganized Blast shall be authorized to certify
or attest to any of the foregoing actions.
N.  Limited Liability Company and Corporate Action.
All matters provided for under the Plan involving the organizational structure
of the Debtors, Reorganized Eagle or Reorganized Blast, or any manager, limited
liability company or corporate action to be taken by, or required of, the
Debtors or Reorganized Blast, shall be deemed to have occurred and be effective
as provided herein, and shall be authorized and approved in all respects without
any requirement for further action by the members, stockholders or directors of
any of such entities.
O. Dissolution of Committees.
To the extent not dissolved earlier, the Creditors Committee, and any other
committee appointed by the United States Trustee pursuant to section 1102 of the
Bankruptcy Code in these Reorganization Cases shall be dissolved on the
Effective Date.
37

--------------------------------------------------------------------------------


P. Survival of Indemnification Obligations.
Notwithstanding any other provision of the Plan, all obligations of the Debtors
to indemnify their and their Affiliates’ current and former members or
directors, and current officers, employees, or agents and representatives,
including, without limitation, (i) indemnification obligations arising under the
certificate of incorporation and bylaws of the Debtors, (ii) indemnification
obligations arising by contract, and (iii) indemnification obligations arising
under applicable, non-bankruptcy law, shall be assumed pursuant to this Plan,
survive Confirmation of the Plan and shall be performed as obligations of
Reorganized Blast, irrespective of whether such indemnification was owed at time
of Confirmation or only became owing in the future, and irrespective, further,
of whether indemnification is owed in connection with an event occurring before,
on, or after the Petition Date.  Reorganized Blast shall not amend any of its
Corporate Documents in a manner to affect adversely any Person benefited by such
indemnities.  Reorganized Blast shall maintain insurance in an amount consistent
with past practices to fund indemnification obligations under this provision of
the Plan.
Q. Compromise and Settlement.
Pursuant to Bankruptcy Rule 9019(a), the Plan incorporates and is intended to
serve as a compromise and settlement of various Claims against the Debtors
and/or claims that they may have against other persons, including Intercompany
Claims.  The Debtors expressly reserve the right (with Bankruptcy Court
approval, following appropriate notice and opportunity for a hearing) to
compromise and settle Claims against them and claims that they may have against
other persons up to and including the Effective Date.  After the Effective Date,
such right shall pass to the Reorganized Debtors pursuant to the Plan.
38

--------------------------------------------------------------------------------


X.
 
INJUNCTIONS, RELEASES AND DISCHARGE
 
A. Discharge and Release.
Except as specifically provided in the Plan or in the Confirmation Order,
effective on the Effective Date, consummation of the Plan shall discharge and
release the Debtors, Reorganized Blast and  Reorganized Eagle from any and all
Claims and demands including any Claim of a kind specified in section 502(g),
502(h), or 502(i) of the Bankruptcy Code, whether or not (i) a Proof of Claim
based on such Claim was filed or deemed filed under section 501 of the
Bankruptcy Code, or such Claim was listed on the Schedules of the Debtor, (ii)
such Claim is or was Allowed under section 502 of the Bankruptcy Code, or (iii)
the holder of such Claim has voted on or accepted the Plan; provided, however,
that no Claim of a governmental unit within the meaning of section 101(27) of
the Bankruptcy Code for or related to environmental remediation shall be
included within the scope of this discharge.
B. Discharge Injunction.
Except as specifically provided in the Plan Documents to the contrary, the
satisfaction, release, and discharge set forth in Article 10.1 of the Plan also
shall operate as an injunction prohibiting and permanently enjoining the
commencement or continuation of any action, the employment of process or any act
to collect, recover from, or offset (a) any Claim against or Interest in the
Debtors, Reorganized Blast or Reorganized Eagle by any Entity and (b) any cause
of action, whether known or unknown, based on the same subject matter as any
Claim or Interest.
C. Discharge of Disallowed Claims and Disallowed Interests.
On and after the Effective Date, the Debtors shall be fully and finally
discharged of any liability or obligation on a Disallowed Claim or a Disallowed
Interest, and any order creating a Disallowed Claim or a Disallowed Interest
that is not a Final Order as of the Effective Date solely because of an Entity’s
right to move for reconsideration of such order pursuant to section 502 of the
Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless become and be deemed
to be a Final Order on the Effective Date.  The Confirmation Order, except as
otherwise provided herein, or unless the Bankruptcy Court orders otherwise,
shall constitute an order:  (a) disallowing all Claims and Interests to the
extent such Claims and Interests are not allowable under any provision of
section 502 of the Bankruptcy Code, including, but not limited to, time-barred
Claims and Interests, and Claims for unmatured interest, and (b) disallowing or
subordinating, as the case may be, any Claims, or portions of Claims, for
penalties or non-compensatory damages.
39

--------------------------------------------------------------------------------


D. Releases of Officers and Directors.
On the Effective Date, the Debtors, on their own behalf and on behalf of their
Estates, shall be deemed, without need for further action, to have granted an
unconditional release to all current officers and current and former members or
directors of any of the Debtors or their Affiliates for any and all claims,
obligations, suits, judgments, damages, rights, causes of action, and
liabilities, other than for willful misconduct,  arising under the Bankruptcy
Code or during the Reorganization Cases whether known or unknown, accruing or
related to acts or omissions in the course of performing their respective duties
occurring after the Petition Date and prior to the Effective Date.
The terms of this provision shall be effectuated by a permanent injunction which
shall be included in the Confirmation Order.
E. Exoneration.
Unless a claim for any of the following is initiated prior to the date of the
Confirmation Hearing, the Persons identified in 10.4 above shall not be liable,
other than for willful misconduct, to any holder of a Claim or Interest or to
any Person or with respect to any action, omission, forbearance from action,
decision, or exercise of discretion taken at any time after the Petition Date
and prior to the Effective Date in connection with: (a) the management or
operation of the Debtors, or the discharge of their duties under the Bankruptcy
Code or applicable non-bankruptcy law, (b) the implementation of any of the
transactions provided for, or contemplated in, the Plan or the Plan Documents,
(c) any action taken in connection with either the enforcement of the Debtors’
rights against any Entities or the defense of Claims asserted against the
Debtors with regard to the Reorganization Cases, (d) any action taken in the
negotiation, formulation, development, proposal, disclosure, Confirmation, or
implementation of the Plan, or (e) the administration of the Plan or the assets
and property to be distributed pursuant to the Plan.  In any action, suit or
proceeding by any holder of a Claim or Interest or any other Entity contesting
any action by, or non-action of, the Debtors, Reorganized Blast, Reorganized
Eagle, and of their respective stockholders, directors, officers, agents,
employees, members, attorneys, accountants, financial advisors, and
representatives, the reasonable attorneys’ fees and costs of the prevailing
party shall be paid by the losing party and as a condition to going forward with
such action, suit, or proceeding at the outset thereof, all parties thereto
shall be required to provide appropriate proof and assurances of their capacity
to make such payments of reasonable attorneys’ fees and costs in the event they
fail to prevail.
40

--------------------------------------------------------------------------------


The provisions of Section 10.5 above and the exoneration from liability
contained therein shall not be binding upon Laurus with respect to the Laurus
Retained Claim.
10.6.                      Asset Purchase Agreement; Settlement Agreement; Sale
Order.  Notwithstanding anything to the contrary in this Article 10 or the Plan,
any rights and claims of Laurus under the Asset Purchase Agreement, the
Settlement Agreement and the Sale Order shall not be extinguished, released,
altered, impaired or discharged under or pursuant to the Plan or the
Confirmation Order and shall remain obligations of the Reorganized Debtors.
41

--------------------------------------------------------------------------------


XI.
 
MATTERS INCIDENT TO PLAN CONFIRMATION
 
A. Term of Certain Injunctions and Automatic Stay.
All of the injunctions and/or automatic stays provided for in or in connection
with the Reorganization Cases, whether pursuant to section 105, section 362 or
any other provision of the Bankruptcy Code or other applicable law, in existence
immediately prior to Confirmation shall remain in full force and effect until
the Injunctions become effective, and thereafter if so provided by the Plan, the
Confirmation Order, or by their own terms.  In addition, on and after the
Confirmation Date, the Debtors may seek such further orders as they may deem
necessary to preserve the status quo during the time between Confirmation and
the Effective Date.
Each of the Injunctions shall become effective on the Effective Date and shall
continue in effect at all times thereafter.  Notwithstanding anything to the
contrary contained elsewhere in the Plan, all actions in the nature of those to
be enjoined by the Injunctions shall be enjoined during the period between the
Confirmation Date and the Effective Date.
B. No Liability for Tax Claims.
Unless a taxing authority has asserted a Claim against a Debtor before the bar
date established therefor, no Claim of such authority shall be Allowed against
the Debtors, Reorganized Blast or  for taxes, penalties, interest, additions to
tax, or other charges arising out of the failure, if any, of the Debtors or any
other Person to have paid taxes or to have filed any tax return (including, but
not limited to, any income tax return or franchise tax return) in or for any
prior year or arising out of an audit of any return for a period before the
Petition Date.
42

--------------------------------------------------------------------------------


C. Compliance with Tax Requirements
.  In connection with the Plan, Reorganized Blast and the Disbursing Agent shall
comply with all applicable withholding and reporting requirements imposed by
federal, state, and local taxing authorities.  Creditors may be required to
provide certain tax information as a precondition to distributions under the
Plan.
XII.
 
PROVISIONS GOVERNING DISTRIBUTIONS
 
AND RESOLUTION OF DISPUTED CLAIMS
 
A. Plan Distributions.
The Disbursing Agent shall make all distributions required under the
Plan.  Distributions shall be made on the Distribution Date (unless otherwise
provided in a Plan Document or ordered by the Bankruptcy Court) with respect to
all Claims.  Distributions to be made on the Distribution Date shall be deemed
actually made on the Distribution Date if made either (a) on the Distribution
Date or (b) as soon as practicable thereafter.
B. Interest on Claims.
Unless otherwise specifically provided for in the Plan or the Confirmation
Order, or required by applicable bankruptcy law, post-petition interest shall
not accrue or be paid on Claims, and no holder of a Claim shall be entitled to
interest accruing on or after the Petition Date on any Claim.  Interest shall
not accrue or be paid upon any Disputed Claim in respect of the period from the
Petition Date to the date a final distribution is made thereon if and after such
Disputed Claim becomes an Allowed Claim.
C. Unclaimed Property.
Any Cash, assets, and other property to be distributed under the Plan that
remains unclaimed (including by an Entity’s failure to negotiate a check issued
to such Entity) or is otherwise not deliverable to the Entity entitled thereto
on the later of (a) one year after distribution or (b) 120 calendar days after
the order allowing such Entity’s Claim becomes a Final Order, shall become
vested in, and shall be transferred and delivered to, Reorganized Blast for use
in its discretion on the thirtieth (30th) day after Reorganized Blast or the
Disbursing Agent files a notice with the Bankruptcy Court setting forth
information regarding the holders whose distributions are unclaimed or
undeliverable and the amount of such distributions (if Cash) or a description of
the property to be distributed.  In such event, such Entity’s Claim or Interest
shall no longer be deemed to be Allowed and such Entity shall be deemed to have
forever waived its rights to such payments or distributions under the Plan
pursuant to section 1143 of the Bankruptcy Code.
43

--------------------------------------------------------------------------------


D. Withholding of Taxes.
The Disbursing Agent shall withhold from any assets or property distributed
under the Plan any assets or property which must be withheld for foreign,
federal, state, and local taxes payable with respect thereto or payable by the
Person entitled to such assets to the extent required by applicable law.
E. Disputed Claims and Determination of Disputed Claims.
Only Claims that are Allowed shall be entitled to distributions under the
Plan.  A Claim which is not a Disputed Claim in its entirety shall be considered
a Disputed Claim only to the extent of the portion thereof which is disputed,
and shall be considered an Allowed Claim as to the undisputed portion
thereof.  The Debtors reserve the right to contest and object to any Claims
asserted against the Debtors, including any Claims not listed in the Debtors’
Schedules, listed therein as disputed, contingent and/or unliquidated in amount
or listed therein at a lesser amount than asserted in a Proof of Claim.
F. Objection Deadline.
As soon as practicable, but in no event later than thirty (30) days after the
Effective Date, unless otherwise ordered by the Bankruptcy Court, Reorganized
Blast and Reorganized Eagle shall file objections to Claims with the Bankruptcy
Court; provided, however, that Reorganized Blast or Reorganized Eagle may seek
to extend such period (or to extend further any extended period) for cause.
44

--------------------------------------------------------------------------------


G. Prosecution of Objections.
After the Effective Date, only Reorganized Blast and Reorganized Eagle, in their
sole discretion, shall have authority to file objections to Claims and to
litigate to judgment, settle, or withdraw such objections to Disputed
Claims.  The failure of the Debtors prior to Confirmation to object to a Claim
for purposes of voting on the Plan shall in no way be deemed to be a waiver of
the right of the Reorganized Debtors to object to such Claim in whole or in
part.
H. Distribution Reserve.
Notwithstanding all references in the Plan to Claims that are Allowed, in
undertaking the calculations concerning Allowed Claims under the Plan, including
the determination of the amount or number of distributions due to the holders of
Allowed Claims, each Disputed Claim shall be treated as if it were an Allowed
Claim, except that if the Bankruptcy Court estimates, pursuant to Section 502(c)
of the Bankruptcy Code, the likely portion of a Disputed Claim to be Allowed or
authorized or otherwise determines the amount or number which would constitute a
sufficient reserve for a Disputed Claim (which estimates and determinations may
be requested by the Debtor, the Reorganized Blast, Reorganized Eagle or the
Disbursing Agent), such estimated amount or number as determined by the
Bankruptcy Court shall be used as to such Claim for purposes of both reserve and
distribution.  The Cash distributions due in respect of Disputed Claims based on
the calculations required by the Plan shall be reserved for the holders of
Disputed Claims and deposited in the Disputed Claims Reserve.
45

--------------------------------------------------------------------------------


I. Distribution After Resolution of Disputed Claims.
After an objection to a Disputed Claim is withdrawn, resolved by agreement, or
determined by Final Order, the distributions due on account of any resulting
Allowed Claim shall be made by the Disbursing Agent, provided that any
distribution of Cash shall be made from the Disputed Claims Reserve.  Such
distribution shall be made on the Distribution Date or as otherwise provided in
the Plan.
Should a finally Allowed Claim of a holder otherwise entitle the holder to a
Cash distribution in an amount in excess of the undistributed assets in the
Disputed Claims Reserve, unless the Reorganized Debtor elects to pay such holder
sooner, the holder shall receive, for the shortfall in the reserve to pay
amounts already due, a three (3) year straight note from Reorganized Blast for
such amount bearing five percent (5%) per annum simple interest from the date of
the resolution of the Disputed Claim and in no event shall such holder have
recourse to any payments or distributions theretofore made to or for the benefit
of any holder of a Claim hereunder.
 
After an objection to such a Disputed Claim is sustained in whole or in part by
a Final Order or by agreement such that the Disputed Claim is Disallowed in
whole or in part, (1) any amount held in the Disputed Claims Reserve in respect
of the particular Disputed Claim (in excess of the distributions due on account
of any resulting Allowed Claim) shall be returned by the Disbursing Agent to the
Reorganized Debtors shall become the property of the Reorganized Debtors and may
be used by the Reorganized Debtors in any manner not inconsistent with this
Plan.
 
XIII.
 
RETENTION OF JURISDICTION
 
A. Jurisdiction.
Until the Reorganization Cases are closed, the Bankruptcy Court shall retain the
fullest and most extensive jurisdiction permissible, including all jurisdiction
necessary to ensure that the purposes and intent of the Plan are carried
out.  Except as otherwise provided in the Plan, the Bankruptcy Court shall
retain jurisdiction to hear and determine all Claims against and Interests in
the Debtors, and to adjudicate and enforce all other causes of action that may
exist on behalf of the Debtors.
o General Retention.
Following the Confirmation of the Plan, the administration of the Reorganization
Cases will continue until the Effective Date.  The Bankruptcy Court shall also
retain jurisdiction for the purpose of classification of any Claim and the
re-examination of Claims which have been Allowed for purposes of voting, and the
determination of such objections as may be filed with the Bankruptcy Court with
respect to any Claim.
46

--------------------------------------------------------------------------------


B. Specific Purposes.
In addition to, and without limitation of, the foregoing, the Bankruptcy Court
shall retain jurisdiction for the following specific purposes after
Confirmation:
to modify the Plan after Confirmation pursuant to the provisions of the
Bankruptcy Code and the Bankruptcy Rules;
to correct any defect, cure any omission, reconcile any inconsistency, or make
any other necessary changes or modifications in or to the Plan, any Plan
Documents, or the Confirmation Order as may be necessary to carry out fully the
purposes and intent of the Plan, including the adjustment of the date(s) of
performance under the Plan Documents in the event that the Effective Date does
not occur as provided herein so that the intended effect of the Plan may be
substantially realized thereby;
to assure the performance by the Disbursing Agent of the obligations to make
distributions under the Plan;
to enforce and interpret the terms and conditions of the Plan Documents;
to enter such orders or judgments, including, but not limited to, injunctions
(i) as are necessary to enforce the title, rights, and powers of the Debtors,
Reorganized Blast and Reorganized Eagle and (ii) unless otherwise provided in
the Plan, as are necessary to enable holders of Claims to pursue their rights
against any Entity that may be liable therefor pursuant to applicable law or
otherwise, including, but not limited to, Bankruptcy Court orders;
47

--------------------------------------------------------------------------------


to hear and determine any motions or contested matters involving taxes, tax
refunds, tax attributes, tax benefits, and similar or related matters with
respect to the Debtors, Reorganized Eagle or Reorganized Blast arising on or
prior to the Effective Date, arising on account of transactions contemplated by
the Plan Documents, or relating to the period of administration of the
Reorganization Cases;
to allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim or Interest, including the
resolution of any request for payment of any Administrative Expense, the
resolution of any objections to the allowance or priority of Claims or
Interests, or the resolution of any dispute as to the treatment necessary to
reinstate a Claim pursuant to the Plan;
to hear and determine disputes and controversies with respect to the validity,
perfection, or enforceability of any pre-petition or post-petition Liens;
to hear and determine all applications for compensation of professionals and
reimbursement of expenses under sections 330, 331, or 503(b) of the Bankruptcy
Code;
to hear and determine any causes of action arising during the period from the
Petition Date through the Effective Date;
to hear and determine any cause of action in any way related to the Plan
Documents or the transactions contemplated thereby, against the Debtors,
Reorganized Blast, Reorganized Eagle and their respective officers, directors,
stockholders, employees, members, attorneys, accountants, financial advisors,
representatives, and agents;
to hear and determine the Hallwood Litigation and the Quicksilver Litigation;
48

--------------------------------------------------------------------------------


to hear and determine any and all motions pending as of Confirmation for the
rejection, assumption, or assumption and assignment of executory contracts or
unexpired leases and the allowance of any Claim resulting therefrom, and resolve
any matters related thereto;
to hear and determine such other matters and for such other purposes as may be
provided in the Confirmation Order;
(xv)           to hear and determine all questions and disputes regarding, and
to enforce terms and provisions of, the Settlement Agreement, the Asset Purchase
Agreement and the Sale Order;
to consider and act on the compromise and settlement of any Claim against or
Interest in the Debtors or their Estates including, without limitation, any
disputes relating to the Administrative Claims Bar Date and the Bar Date; and
to hear and determine all questions and disputes regarding title to the assets
of the Debtors or their Estates.
C. Failure of Bankruptcy Court to Exercise Jurisdiction.
If the Bankruptcy Court abstains or exercises discretion not to hear any matter
within the scope of its jurisdiction, nothing herein shall prohibit or limit the
exercise of jurisdiction by any other tribunal having competent jurisdiction
over such matter.
XIV.
 
MISCELLANEOUS
 
A. Revocation of Plan.
The Debtors reserve the right to revoke and withdraw the Plan before the entry
of the Confirmation Order.  If the Debtors revoke or withdraw the Plan, or if
Confirmation does not occur, then, with respect to all parties in interest, the
Plan shall be deemed null and void and nothing contained herein shall be deemed
to constitute a waiver or release of any Claims by or against the Debtors or any
other Entity or to prejudice in any manner the rights of the Debtors or such
Entity in any further proceedings involving the Debtors.
49

--------------------------------------------------------------------------------


B. Modification of Plan.
The Debtors may propose amendments to or modifications of the Plan under section
1127 of the Bankruptcy Code at any time prior to the Confirmation Date.  After
Confirmation, the Debtors, Reorganized Eagle and/or Reorganized Blast may remedy
any defects or omissions or reconcile any inconsistencies in the Plan or the
Confirmation Order or any other order entered for the purpose of implementing
the Plan in such manner as may be necessary to carry out the purposes and intent
of the Plan as long as the interests of  holders of Allowed Claims are not
adversely affected.
C. Modification of Payment Terms.
The Debtors, Reorganized Eagle and/or Reorganized Blast reserve the right to
modify the treatment of any Allowed Claim, as provided in section 1123(a)(4) of
the Bankruptcy Code, at any time after the Effective Date upon the consent of
the holder of such Allowed Claim.
D. Section 1145 Exemption.
The provisions of Section 5 of the Securities Act of 1933 and any state and
local laws requiring registration for offer or sale of a security do not apply
to any securities issued pursuant to the Plan and for the considerations stated
in Section 1145(a) of the Bankruptcy Code. unless the transferor of any such
securities is deemed to be an “underwriter” within the meaning of the provisions
of section 1145(b) of the Bankruptcy Code. However, any securities being issued
under the Plan, whether Common Stock, Convertible Preferred Stock, Warrants or
options, that are not issued in exchange for an existing Claim or Interest are
not entitled to the benefits of the exemptions provided for in Section 1145 of
the Bankruptcy Code.
50

--------------------------------------------------------------------------------


E. Entire Agreement.
The Plan Documents set forth the entire agreement and undertakings relating to
the subject matter thereof and supersede all prior discussions and
documents.  No Entity shall be bound by any terms, conditions, definitions,
warranties, understandings, or representations with respect to the subject
matter hereof, other than as expressly provided for herein or as may hereafter
be agreed to by the parties in writing.
F. Severability.
If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court, at
the request of the Debtors, shall have the power to alter and interpret such
term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held
to be invalid, void or unenforceable, and such term or provision shall then be
applicable as altered or interpreted.  Notwithstanding any such holding,
alteration or interpretation, the remainder of the terms and provisions of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated by such holding, alteration or interpretation.  The
Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable pursuant
to its terms.
G. Rules of Construction.
Where used in the Plan, a word or phrase appearing in the singular shall be
interpreted as appearing in the plural, and vice versa, if the context or
circumstances require.
H. Successors and Assigns.
The terms of the Plan shall be binding on and inure to the benefit of successors
and assigns of the original parties bound to or entitled to benefits under such
Plan.
51

--------------------------------------------------------------------------------


I. Headings.
Headings are utilized in the Plan for convenience and reference only and shall
not constitute a part of the Plan for any other purpose.
J. Administrative Claims Bar Date.
Unless otherwise ordered by the Bankruptcy Court, the bar date for
Administrative Claims shall be the first Business Day that is forty-five (45)
days after the Effective Date.  Claimants holding Administrative Claims against
the Debtors not paid on the Effective Date must submit a Request for Payment of
Administrative Expense on or before such bar date.  The notice of Confirmation
to be delivered pursuant to Bankruptcy Rules 2002 and 3020(c) will set forth
such date and constitute notice of the Administrative Claims Bar
Date.  Reorganized Blast, Reorganized Eagle and any other party in interest will
have thirty (30) days after the Administrative Claims Bar Date to review and
object to such Claims before a hearing for determination of such Administrative
Claims is held by the Bankruptcy Court, provided that such thirty day period of
review may be extended by the Bankruptcy Court upon the request of Reorganized
Blast.
K. Governing Law.
Except to the extent that federal law (including, but not limited to, the
Bankruptcy Code and the Bankruptcy Rules) is applicable or where the Plan
provides otherwise, the rights and obligations arising under the Plan shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas, without giving effect to its principles of conflicts of law.
L. Consent to Jurisdiction.
Upon default under the Plan, the Debtors and Reorganized Blast consent to the
jurisdiction of the Bankruptcy Court, or any successor thereto, and agree that
it shall be the preferred forum for all proceedings relating to such default.
M. Setoffs.
Subject to the limitations provided in section 553 of the Bankruptcy Code, the
Debtors and/or Reorganized Debtor may, but shall not be required to, setoff
against any Claim and the payments or other distributions to be made pursuant to
the Plan in respect of such Claim, claims of any nature whatsoever that the
Debtors may have against the holder of such Claim, but neither the failure to do
so nor the allowance of any Claim hereunder shall constitute a waiver or release
by the Debtors of any such claim that the Debtors may have against such
holder.  With respect to any Intercompany Claims, the payments or other
distributions to be made pursuant to the Plan in respect of any pre-petition
Claim of an Affiliate of the Debtors shall be setoff against any post-petition
Claim of the Debtors, provided however, if such setoff results in a net Claim
owing from an Affiliate to a Debtor such Debtor waives and releases such Claim
against the Affiliate.
52

--------------------------------------------------------------------------------


N. Non-Debtor Waiver of Rights.
Non-debtor parties shall have the right to voluntarily waive any rights,
benefits or protections that are afforded to them under the provisions of the
Plan or any order issued in furtherance of the Plan, and such waiver shall
supersede such rights, benefits or protections.  Any such waiver shall only be
effective if such party expressly and specifically waives in writing one or more
of such rights, benefits or protections.
O. Professional Fees.
Subject to Article 9.15 of the Plan, payment of fees and expenses incurred after
the Effective Date in connection with the Chapter 11 Cases of the Debtors and
their Affiliates by professionals retained pursuant to sections 327, 328, and
1103 of the Bankruptcy Code shall not be subject to approval by the Bankruptcy
Court and may be paid by Reorganized Blast in the ordinary course as those
obligations become due.
P. Filing of Additional Documents.
On or before the Effective Date, the Debtors may file with the Bankruptcy Court
such other agreements and/or other documents as may be necessary to further
evidence the terms and conditions of the Plan.
53

--------------------------------------------------------------------------------


Q. Notices
.  All notices, requests, or demands in connection with the Plan shall be in
writing and shall be mailed or electronically transmitted to:
If to the Debtors-in-Possession or Reorganized Debtor:


Blast Energy Services, Inc.
Attn:  John O’Keefe
14550 Torrey Chase Boulevard
Suite 330
Houston, TX  77014
Email:  john@blast-es.com


with a copy to:


H. Rey Stroube, III
710 Buckingham Drive
Houston, Texas  77024
Facsimile:  (713) 688-4331
Email:  rstroube@houston.rr.com


If to the Creditors Committee:


Akin Gump Strauss Hauer & Feld LLP
Attn:  S. Margie Venus
1111 Louisiana Street, 44th Floor
Houston, Texas  77002
Facsimile:  (713) 236-0822
Email:  svenus@akingump.com


If to the United States Trustee:


Office of the United States Trustee
Attn:  Ellen Hickman
U.S. Department of Justice
515 Rusk Avenue, Third Floor
Houston, Texas  77002
Facsimile:  (713) 718-4680
Email:  ellen.hickman@usdoj.gov
 
If to Laurus to:


Laurus Master Fund Ltd.
Attn: Brendan Phalen
335 Madison Avenue, 10th Floor
New York, NY 10017
Telephone: 212-541-5800
Facsimile: 212-541-4434
54

--------------------------------------------------------------------------------


 
with a copy to:
 
Stuart Komrower, Esq.
 
Cole, Schotz, Meisel, Forman & Leonard, P.A.
 
25 Main Street
 
Hackensack, NJ  07601
 
201.525.6331 direct dial
 
201.678-6331 direct fax
 
and


Warner Stevens, L.L.P.
301 Commerce Street,  Suite 1700
Fort Worth, Texas 76102
Attention: Michael D. Warner, Esq.
Telephone: 817-810-5250
Facsimile: 817-810-5255








Dated: September 11, 2007




Signatures
This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which shall be deemed one and the same
instrument.
 
Blast Energy Services, Inc
 


 
By: /s/ John O’Keefe




 
Eagle Domestic Drilling Operations LLC
 


 
By: /s/ John O’Keefe


55

--------------------------------------------------------------------------------






By:  H. Rey Stroube, III
H. Rey Stroube, III
State Bar No. 19422000
710 Buckingham Drive
Houston, Texas  77024
Telephone:  (713) 688-4331
rstroube@houston.rr.com (e-mail)


ATTORNEY FOR BLAST ENERGY SERVICES, INC.
EAGLE DOMESTIC DRILLING OPERATIONS LLC, DEBTORS.


 
ANNEX 1


EAGLE JUNIOR SECURED NOTE
$ 234,000 Total Indebtedness


1.  Borrower
Reorganized Blast
2.  Amount
$234,000, approximately
3.  Collateral
Lien on proceeds of the Hallwood Litigation and Quicksilver Litigation subject
and subordinate to the Laurus Lien.  No exercise of any rights or remedies with
respect to the collateral unless and until the Laurus Retained Claim is paid in
full.
4.  Maturity
5 years after the effective date of Blast’s Plan any remaining unpaid principal
or interest is due and payable
5.  Repayment
Prior to the Maturity Date principal payments shall be made from 25% of the Net
Proceeds of the Hallwood Litigation and the Quicksilver Litigation within ten
(10) business days from the receipt of any such Net Proceeds. After the Laurus
Retained Claim is paid in full payments, will be made on the Eagle Junior
Secured Notes from 90% of the Net Proceeds within ten (10) business days from
the receipt of any such Net Proceeds.
6.  Interest rate
8% per annum; interest payable semi-annually .
7.  Optional Prepayment
Blast may prepay the Eagle Junior Secured Notes at any time, without premium or
penalty.
9.  Covenants
Affirmative and negative covenants customary for a credit and note structure of
this type, including, but not limited to, incurrence of indebtedness, debt to
net worth ratio, fixed charge coverage ratio, distributions, sale of assets,
encumbrances, and merger and consolidation.
10.  Assignability
none
11. Payment Dates
within ten (10) business days after receipt of Net Proceeds



 
56

--------------------------------------------------------------------------------

 


ANNEX 2
BLAST JUNIOR SECURED NOTE
$ 917,000 Total Indebtedness


1.  Borrower
Reorganized Blast
2.  Amount
$917,000, approximately
3.  Collateral
Lien on proceeds of the Hallwood Litigation and Quicksilver Litigation subject
and subordinate to the Laurus Lien, and to the Lien securing the Eagle Junior
Secured Note.  No exercise of any rights or remedies with respect to the
collateral unless and until the Laurus Retained Claim is paid in full.
4.  Maturity
5 years after the effective date of Blast’s Plan any remaining unpaid principal
or interest is due and payable
5.  Repayment
Prior to the Maturity Date and after the Eagle Junior Secured Notes are paid in
full, but prior to the payment in full of the Laurus Retained Claim principal
payments shall be made from 25% of the Net Proceeds of the Hallwood Litigation
and the Quicksilver Litigation within ten (10) business days from the receipt of
any such Net Proceeds. After the Laurus Retained Claim and the Eagle Junior
Secured Notes are paid in full, payments will be made on the Blast Junior
Secured Notes from 90% of the Net Proceeds within ten (10) business days from
the receipt of any such Net Proceeds.
6.  Interest rate
8% per annum; interest payable semi-annually after the Laurus Retained Claim is
paid in full.
7.  Optional Prepayment
Blast may prepay the Blast Junior Secured Notes at any time, without premium or
penalty.
9.  Covenants
Affirmative and negative covenants customary for a credit and note structure of
this type, including, but not limited to, incurrence of indebtedness, debt to
net worth ratio, fixed charge coverage ratio, distributions, sale of assets,
encumbrances, and merger and consolidation.
10.  Assignability
none
11. Payment Dates
periodic, depending on litigation recoveries





 

